t c summary opinion united_states tax_court maurice byles petitioner v commissioner of internal revenue respondent docket no 19726-08s filed date maurice byles pro_se michael t shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his sister and his two nephews petitioner is entitled to head_of_household filing_status and petitioner is entitled to an earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in illinois for petitioner reported income of dollar_figure on form_1040 u s individual_income_tax_return and claimed dependency_exemption deductions for his sister and his two nephews head_of_household filing_status and the earned_income_credit from january through date petitioner’s sister and her two children petitioner’s nephews lived with him for petitioner’s sister also claimed dependency_exemption deductions for her two children on her federal_income_tax return respondent issued to petitioner a notice_of_deficiency disallowing petitioner’s claimed dependency_exemption deductions for his sister and his two nephews and the earned_income_credit and changing petitioner’s filing_status from head_of_household to single discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household smith v commissioner tcmemo_2008_229 ii dependency_exemption deduction a petitioner’s nephews petitioner contends that he is entitled to claim two 1petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax dependency_exemption deductions for his nephews in because they were his qualifying children a taxpayer is entitled to claim a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_151 sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and in addition sec_152 provides that an individual is a qualifying_child of the taxpayer only if the individual had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year the individual meets specified age requirements and the individual did not provide over one-half of his or her own support for the taxable_year the parties stipulate that the children are petitioner’s nephews and petitioner testified that the children lived with him for months in but even if the court accepted petitioner’s testimony and found that his nephews were his qualifying children for he nonetheless would not be entitled to claim dependency_exemption deductions for these children where two or more persons can and do claim the same individual as a qualifying_child the individual shall be treated as the qualifying_child of the parent sec_152 these children are the qualifying children of their parent petitioner’s sister who claimed dependency_exemption deductions for them for accordingly petitioner is not entitled to claim the children as his qualifying children for respondent’s determination is sustained b petitioner’s sister petitioner contends that he was entitled to claim a dependency_exemption deduction for his sister as a qualifying_relative on his federal_income_tax return a qualifying_relative is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s brother or sister whose gross_income for the taxable_year is less than the exemption_amount dollar_figure for with respect to whom the taxpayer provides over one-half of the individual’s support for the taxable_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and for petitioner’s sister filed a federal_income_tax return and reported dollar_figure in income his sister’s income exceeded the exemption_amount of dollar_figure in therefore petitioner is not entitled to claim his sister as a dependent on his federal_income_tax return iii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein sec_2 provides that an unmarried individual shall be considered a head of a household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 petitioner does not satisfy the requirements of sec_2 because his nephews are not treated as his qualifying children pursuant to sec_152 and it has not been shown that he is entitled to a dependency_exemption deduction for his sister see sec_152 and d accordingly petitioner is not entitled to head_of_household filing_status for respondent’s determination is sustained iv earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against that individual’s income_tax_liability the amount of the credit for a taxpayer with qualifying children is determined according to the number of the taxpayer’s qualifying children sec_32 under sec_32 a qualifying_child is defined as a qualifying_child of the taxpayer as defined in sec_152 it has not been shown that his sister’s children are petitioner’s qualifying children for therefore petitioner is not entitled to claim these children as qualifying children for purposes of the earned_income_credit under sec_32 to reflect the foregoing decision will be entered for respondent 2petitioner’s earned_income exceeded dollar_figure accordingly he is also ineligible to claim an earned_income_credit under sec_32 as an individual without a qualifying_child see revproc_2005_70 sec_3 2005_2_cb_979 announcing the specific amount for
